Citation Nr: 1204351	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-10 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for low back disability.


FINDINGS OF FACT

1.  Low back strains treated in service resolved during service, without residual chronic pathology.

2.  A chronic low back disability became manifest many years after service and is not attributable to injury or disease during service.


CONCLUSION OF LAW

The criteria for establishing service connection for low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran VCAA notice in a letter issued in January 2009, before the rating decision that the Veteran appealed.  In that letter, the RO advised the Veteran what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The RO advised the Veteran of the information and evidence necessary to establish a disability rating and effective date.  The case was last adjudicated in May 2011.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, records from the Social Security Administration, the report of a VA examination, and the transcript of the videoconference hearing that the Veteran had in September 2011 before the undersigned Veterans Law Judge.  

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Low Back Disability

The Veteran contends that he has low back disability that began during service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran's service treatment records show treatment for low back pain on several occasions.  In November 1978, the Veteran went to sick call for right sided low back pain of two days duration after wearing the straps on his pack incorrectly during a fifteen mile road march.  The treating clinician did not find any evidence of symptoms, but recommended analgesic treatment.  In January 1979, the Veteran reported low back pain the day after doing heavy lifting.  The clinician found that the Veteran had a normal gait and full range of motion of the back, without spasm or rigidity.  The clinician provided an impression of muscle strain, and prescribed pain medication and restriction from physical training or heavy lifting for three days.  In March 1979, the Veteran was again seen for low back pain.  The clinician noted mild spasm of the left side paravertebral muscles.  The range of motion was full and reflexes were within normal limits.  The clinician's impression was mild lumbosacral strain.  Treatment was medication and restriction from lifting or physical training for two days.  A treatment note that is not dated, but which immediately precedes a note dated in September 1980 on the same page, reflects a visit for low back pain following physical training.  There was no spasm, and the range of motion was full.  The clinician's impression was moderate muscle strain, and pain medication was prescribed.  In an August 1981 Report of Medical History the Veteran checked no for history of recurrent back pain and denied being hospitalized.  On the report of the August 1981 examination for separation from service, the examiner checked normal for the condition of the Veteran's spine and other musculoskeletal areas.


The Veteran denied having recurrent back pain on Reports of Medical History dated in June 1985 and August 1989, and denied hospitalizations other than for his finger.  No spine disorder or back symptoms were reported on the accompanying medical examinations completed in June 1985 and August 1989 for reserve service.  

Since the Veteran's 1981 separation from active service, he has had medical treatment at VA facilities.  Treatment records from 1982 through 2005 are silent with regard to his back.  Treatment notes reflect the Veteran's reports of chronic low back pain in March 2006, and from 2008 forward.  In August 2008, he stated that the pain developed over time, and had been continuous for one to two years.  Low back strain was diagnosed, and the Veteran had physical therapy.  A December 2008 x-ray of the Veteran's lumbar spine showed an anterior osteophyte at the fifth lumbar vertebra, and an otherwise unremarkable lumbar spine.

In 2008, the Veteran filed a claim for service connection for low back disability.  In a March 2009 statement, the Veteran wrote that he first injured his back during service in late 1978.  He stated that he fell while taking a shower and landed on his tailbone.  He related that the injury made him paralyzed and unable to walk for two to three weeks.  He indicated that he reinjured his back and low back pain recurred on a field exercise involving prolonged walking while carrying a backpack.  He reported that he had received VA treatment for back pain after service.

On VA examination in March 2009, the Veteran reported that he injured his back during service when he fell on a concrete slab.  He stated that at that time he was paralyzed for two weeks and was hospitalized.  He indicated that after service he had experienced back problems since 1998 or 1999.  He reported that presently he had constant low back pain, with flare-ups of worse pain.  He indicated that he was on daily medication for back pain.

The examiner observed that the Veteran walked with a slight limp and used a cane.  The range of motion of the low back was to 90 degrees of forward flexion, and 30 degrees of extension, lateral flexion, and rotation.  There was no evidence of pain with motion.  The examiner reviewed the report of the December 2008 lumbar spine x-ray.  The examiner's impressions were the L5 osteophyte shown in the 2008 
x-ray, and chronic lumbar back strain.  The examiner noted that the Veteran was treated for low back pain in service and that the Veteran reported that his current low back pain had occurred since 1998 or 1999.  Considering the onset of current pain about 20 years after the last treatment in service, the examiner expressed the opinion that the current lumbar strain was less likely than not related to the back pain treated during service.

In a May 2009 statement, the Veteran wrote that he had experienced episodes of back problems since 1979.  In July 2009, the Veteran reiterated that he first injured his back during service, when he slipped and fell and landed on his tailbone.  He stated that he could not walk for two weeks after that injury, and that low back pain arose again later in service while walking and carrying a backpack on a field exercise.

In an August 2009 VA physical therapy consultation, it was noted that x-rays showed discogenic changes and facet arthropathy at the L5-S1 level.  Lumbosacral spine x-rays performed in October 2009 showed degenerative changes in the facet joints at L4-L5 and L5-S1, L5-S1 disc space narrowing, and possible bilateral pars intra-articularis fractures of L5.  Lumbosacral spine MRI performed in November 2009 showed an osteophyte compressing the thecal sac at L4-L5 and L5-S1.

In a March 2010 statement, the Veteran again related that he hurt his back in service when he fell in the latrine, and that he had low back pain on a road march during service.  In the September 2011 videoconference hearing, the Veteran again reported that during service he slipped and fell while exiting a shower, and landed on his back on a concrete slab.  He indicated that he was taken to a hospital, and was put on bedrest for one to two weeks.  He stated that he developed low back pain again when he went on long road marches carrying a backpack.  He stated that service clinicians treated subsequent back pain with pain medication.  He indicated that after separation from service in 1981 he treated back pain with nonprescription pain medication.  He reported that he first received VA treatment for back pain in the mid 1990s.  He stated that clinicians had diagnosed disc degeneration.

Upon review of the record as a whole, the Board finds that service connection for a low back disability is not warranted.  While the Veteran contends that he suffered a significant back injury in service resulting in him being paralyzed for two to three weeks, such contention is not supported by the record.  The Board finds it highly unlikely that such a significant injury would not have been reported at some point during the course of his other treatment for back pain or at his separation examination.  Indeed, he reported that the injury occurred in late 1978, but there was no mention of it when he was seen in January 1979.  In addition, he contends he was hospitalized for this injury, yet he denied being hospitalized on the Report of Medical History he completed at his discharge from service in 1981.  Moreover, the Veteran reports that he has had episodes of low back pain since 1979.  However, he denied recurrent back pain at his 1985 and 1989 reserve examinations, and his VA treatment records dating in the years following discharge from service do not mention low back pain.  Thus, the Board finds the Veteran's current contentions of experiencing a back injury from a fall resulting in paralysis and having low back pain since 1979 are inconsistent with the other evidence of record and are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

The Veteran's service treatment records show treatment on several occasions for low back pain, generally described by the treating clinicians as muscle strains.  However, the service treatment records do not contain any report of an injury from a fall such as the Veteran has reported in conjunction with his claim, nor any mention that he was paralyzed or on bed rest for several weeks.  Additionally, the Veteran's medical history and examination at separation from service, and medical records from the years immediately following service, do not show any reports of chronic or recurrent low back pain.  The 2009 VA examiner opined, after reviewing the claims file, that the current low back disability is less likely than not related to the Veteran's service, to include his complaints of back pain therein.  

While the Veteran contends that his current low back disability is related to service, there is no indication that he has any specialized training in diagnosing spine or muscle disorders or determining their etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of the low back disabilities requires medical testing and medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current low back disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current low back disability is not competent medical evidence.  The Board accords the opinion of the VA examination the most probative weight as the examiner reviewed the claims file, examined the Veteran, and provided a rationale for his conclusion.  

In summary, the complaints of back pain in service resolved, there is no evidence of arthritis of the low back within one year following discharge from service, and the most probative opinion indicates the Veteran's current low back disability is less likely than not related to his military service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for low back disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for low back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


